DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-28 are pending. Claims 2-12, 14, 18, 20 and 24-28 are being examined on the merits. Claims 13, 15-17, 19 and 21-23 are withdrawn.

Response to Election Requirement
The Response to Species Election Requirement filed on August 30, 2021 has been entered.

Election/Restrictions
Applicant’s election of the species of tagging performed by ligation, as recited in claim 12, amplifying comprising solid-phase amplification, as recited in claim 14, and next generation sequencing comprising paired-end sequencing, as recited in claim 20, in the reply filed on August 30, 2021 is acknowledged.
Claims 13, 15-17, 19 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.
The requirement is still deemed proper and is therefore made FINAL.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/174,442 (hereinafter, the ‘442 application), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional ‘442 application does not provide support for the “wherein the diversity of the identifiers” clause in claim 4. The ‘442 application teaches a “unique identifier” of the constructs that is a degenerate nucleic acid sequence, wherein the “number of nucleotides in the identifier is preferably designed such that the number of potential and actual sequences … is greater than the total number of oligonucleotide constructs in the set” (para. 20). The ‘442 application does not teach a “diversity of identifiers”, nor does it describe how “diverse” 
The “wherein the diversity” clause in claim 2 appears to derive written description support from para. 75 of the instant specification. In terms of priority, Applicant added that disclosure in PCT/US2010/033064, the corresponding PCT application (see p. 18, ll. 29-34 through p. 19, ll. 1-6). The filing date of PCT/US2010/033064 is April 29, 2010. Thus, at least, the “wherein the diversity” clause in claim 4 is not entitled to the priority date of the provisional ‘442 application. Rather, the “wherein the diversity” clause has a priority date of April 29, 2010, the filing date of the PCT application.

Information Disclosure Statement
The Information Disclosure Statement submitted May 14, 2021 has been considered, in part. Specifically, the US Patents and the US Patent Application Publications have been considered.
However, the Information Disclosure statement filed May 14, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant noted in the Transmittal Letter filed May 14, 2021 that copies of the Foreign Patent Documents and Non-Patent Literature Documents were previously submitted in the 

Drawings
The drawings are objected to because of the following informalities: 
Fig. 5 includes the reference number “503”, however, “503” it is not described in the specification.
Fig. 12 includes the reference numbers “1205”, “1207” and “1212”, however, these reference numbers are not described in the specification. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “707” has been used to designate both an assembly of sequences in Fig. 7 and a circular construct in Fig. 13.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para. 130 refers to construct “502” in Fig. 5, however, there is no corresponding “502” reference number in Fig. 5.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informality: the limitation “in its association of the particular nucleic acid target molecule” in ll. 2-3 should be “in its association with the particular nucleic acid target molecule”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12, 14, 18, 20 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Indefiniteness Rejections
Claim 2 recites the limitation “tagging a nucleic acid target molecule of a set of nucleic acid molecules with identifiers … to create a set of tagged constructs”. Therefore, at the end of this step, the “set of tagged constructs” comprises a [i.e., one] tagged molecule and other non-tagged molecules. Then the claim recites “wherein the set of tagged constructs comprises … different nucleic acid target molecules tagged with the same identifiers”. Since only one nucleic acid target molecule is tagged, it is not clear how different nucleic acid target molecules could be tagged with the same identifier, as this necessarily requires more than one tagged nucleic acid target molecule. Since the ordinary artisan would not be able to determine the metes and bounds of the limitation, the claim is indefinite.

Claim 2 recites the limitation “identifiers from a set of different identifiers”, and also 
recites the limitation “tagged constructs having different nucleic acid target molecules tagged with the same identifiers”. The meaning of “different” is unclear. The ordinary artisan could perhaps interpret it to mean something akin to the identifiers being “unique” or “uniquely identifiable”. However, the claim also requires the “set of different identifiers” to include a subset of the “the same identifiers”, in which case at least some of the identifiers in the “set of different identifiers” are not, in fact, different. Further, since the meaning of “different” is unclear, the limitation “the diversity of identifiers of the set of different identifiers”, recited in claim 4, is also unclear. Since the ordinary artisan would not be able to determine the metes and bounds of the limitations, the claims are indefinite.

	Claims 3-12, 14, 18, 20 and 24-28 depend directly or indirectly from claim 2, and consequently incorporate the indefiniteness issues of claim 2.

The term "high probability" in claim 3 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “high” or “high probability” do not have a fixed meaning in the art. Therefore, the minimum degree of probability encompassed by “high probability” is not clear.


Lack of Antecedent Basis Rejections
Claim 24 recites the limitation "the set" in l. 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2, from which claim 24 depends, recites four sets – a set of nucleic acid target molecules, a set of different identifiers, a set of tagged constructs and a set of amplified constructs. Presumably, “the set” in claim 24 is referring to the claim 2 set of nucleic acid target molecules, however, Applicant should clarify this.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 4 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 17/237,948 (hereinafter, the ‘948 application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Specifically, instant claim 4 is directed to a method of analyzing sequences of nucleic acid target molecules, comprising, in part, enriching for a subset of amplified constructs (recited in claim 2), and wherein there is a “diversity of identifiers” (recited in claim 4). Claim 8 in the ‘948 application is similarly directed to a method of analyzing sequences of nucleic acid target molecules, comprising, in part, enriching for a subset of amplified constructs (recited in claim 8), and wherein there is a “diversity of identifiers” (recited in claim 2).

Prior Art
Claims 2-12, 14, 18, 20 and 24-28 are free of the art because the prior art does not teach or suggest, at least, wherein only one nucleic acid target molecule is tagged, but that different (i.e. more than one) nucleic acid target molecules could be tagged with the same identifier, as discussed above in conjunction with the 35 USC 112(b) rejections.
However, should Applicant amend the claim to require that each nucleic acid target molecule in the set of nucleic acid target molecules is tagged, then the Examiner directs Applicants attention to the teachings of Fodor (US Patent App. Pub. No. 2011/0160078; effective filing date December 15, 2009), at least as to the “wherein the diversity” clause in claim 4.

Conclusion
Claims 2-12, 14, 18, 20 and 24-28 are being examined, and are rejected. Claim 3 is objected to. Claims 13, 15-17, 19 and 21-23 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

/C.L.G./Examiner, Art Unit 1637